DETAILED ACTION
This Non-Final Office Action is in response to the originally filed specification and claims [June 27, 2022].
Claims 1-20 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-8 of U.S. Patent No. 11,373,220. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current pending application are broader claim elements that would fall within the more specific limitations of the above referenced patent.
Claim 1 of patent ‘220 is directed towards a method, comprising: obtaining, by a device, information that identifies a product or a service; collecting, by the device, one or more reviews associated with the product or the service from one or more sources, wherein each review of the one or more reviews includes respective review information; processing, by the device, the one or more reviews to determine respective additional review information associated with each review of the one or more reviews, the additional review information including, for each respective review: an indicator of review authenticity; a review history associated with a user profile associated with the respective review; and a measure of influence associated with the user profile; training, by the device, a machine learning model based on pre-processing historical reviews to generate a minimum feature set that corresponds to the additional review information and applying a classification technique to the minimum feature set; selecting, by the device and using the machine learning model, a particular review, of the one or more reviews, based on review information of the one or more reviews and the additional review information associated with the one or more reviews, wherein selecting the particular review comprises: providing, as input to the machine learning model, the respective additional review information associated with each review of the one or more reviews, receiving, as output from the machine learning model, respective relevance scores indicating, for each review of the one or more reviews, a respective measure of importance that is based on the additional review information, and selecting the particular review based on a particular respective relevance score, for the particular review, being higher than other respective relevance scores of the respective relevance scores; and causing, by the device and based on the particular review, one or more actions to be performed, wherein the one or more actions include at least one of: causing information related to the product or the service to be removed from the one or more sources, or causing a meeting associated with the product or the service to be scheduled. 
With regards to the dependent claims, claim 2 of the pending application is similar to claim 2 of patent ‘370, claim 3 falls within the independent claim of patent ‘370 regarding the pre-processing historical reviews limitation, claim 4 of the pending application is similar to claim 4 of patent ‘370, claim 5 is similar to claim 6 of patent ‘370, claim 6, of the pending application is similar to claim 5 of patent ‘370, and claim 7 of the pending application is similar to claim 7 of patent ‘370. Claims 8-20 of the pending application follow similar fact patterns with respect to claims 1-7 of patent ‘370 and merely provide non-transitory computer-readable mediums, devices, memories, and processors to implement the method steps (as considered above). 
The bolded emphasized sections of patent ‘370 are similar to the current pending application. The patent claims are more specific and thus the pending application falls within the broadest reasonable interpretation of the claim limitations. As such, claims 1-20 of the pending application are rejected under nonstatutory double patenting. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
The independent claims (1, 8, and 15) are directed towards, “obtaining review information associated with a product or a service from one or more sources; processing the review information to determine additional review information associated with the review information, the additional review information including: an authenticity indicator, a review history associated with a profile related to the review information, and a measure of influence associated with the profile; identifying a particular review related to the review information, wherein identifying the particular review comprises: providing the additional review information, receiving a relevance score indicating a respective measure of importance that is based on the additional review information, and identifying the particular review based on the relevance score; and sending, by the device and based on the particular review, an electronic message to one or more personnel associated with the product or the service”. The claims are describing a user comment/review aspect that provides a relevant score and measure of influence with respect to the review and user profile to determine an electronic message. Dependent claims further describe that the electronic message is with regards to a suggested response to the particular review. Specific aspects of the identified abstract idea are described within the original filed specification [24-26 and 35-36] in terms of the message, suggested response, and particular review being described in terms of marketing and other commercial product review elements that fall within the abstract idea. The claims are describing a product/user review monitoring system that fall within the abstract idea grouping of certain method of organizing human activity (commercial interaction). 
Step 2(a)(II) considers the additional elements in terms of being transformative into a practical application. The additional elements of the claims are “by a device, using a machine learning model, and based on the review information and the additional review information, as output from the machine learning model, one or more memories; and one or more processors, coupled to the one or more memories, and non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device”. The additional elements are described in the originally filed specification [62-72] and figures 2-3. Based on the considered paragraphs and claims, the additional elements are merely describing generic technological elements to implement the abstract idea. The machine learning model is not directed towards a specific technique or algorithm but merely a generic model that receives information and outputs a result (and the output is merely providing the particular comment to a user). The additional elements are merely generic technological elements to implement the abstract idea. There is no technical improvement to the technical elements and thus are not transformative into a practical application. Refer to MPEP 2106.05(f). 
Step 2(b) considers the additional elements of the claims in terms of being significantly more than the identified abstract idea. The additional elements of the claims are “by a device, using a machine learning model, and based on the review information and the additional review information, as output from the machine learning model, one or more memories; and one or more processors, coupled to the one or more memories, and non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device”. The additional elements are described in the originally filed specification [62-72] and figures 2-3. The additional elements were considered above and found to be generic technological elements to implement the above-identified abstract idea. The additional elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Dependent claims 2, 4-6, 9, 11-13, 16, and 18-20 are directed towards further aspects of the abstract idea without providing additional elements beyond those considered above. The dependent claims further describe the review information that is being gathered within the in terms of sentiment analysis, history of reviews, authenticity related to the review, and measure of influence. There is no specific algorithm or model regarding the sentiment analysis and thus the information is merely gathered and not directed towards an additional element. Further, the claims are merely providing generic review information being gathered that are directed towards the abstract idea in terms of the user review to be monitored. There is no transformation into a practical application nor are the claims significantly more than the identified abstract idea. 
Claims 3, 7, 10, 14, and 17 are directed towards additional elements that are beyond those considered above in the independent claims. The claims are directed towards pre-processing reviews to generate a minimum feature set and an API that generated a suggested response and sends to the source of the particular review. The minimum feature set describes an aspect of an algorithm, however, there is no specific machine learning algorithm to implement the pre-processing. Further, pre-processing an algorithm occurs outside the claimed invention and utilizes generic analysis in terms of machine learning. There is no specific or active training, updating, or processing beyond pre-processing information for the generic machine learning model. The additional element is not significantly more or transformative into a practical application. The API and suggested response are describing generic interface elements to implement the abstract idea identified above. The suggested response is further describing the marketing and commercial interaction aspects where the user is provided a suggested response for the particular review and then sending the suggested response to the source. The API and interface elements are generic technological elements to implement the abstract idea. The additional elements are not significantly more than the identified abstract idea or transformative into a practical application. Refer to MPEP 2106.05(f).
The claimed invention describes an abstract idea in terms of a commercial interaction and the additional elements are not significantly more or transformative into a practical application. Therefore, claims 1-20 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mote et al [2014/0230053], hereafter Mote, in view of Dillard et al [9,672,555], hereafter Dillard.
Regarding claim 1, Mote discloses a method, comprising: obtaining, by a device, review information associated with a product or a service from one or more sources (Fig 4 and paragraphs [12-21]; Mote discloses a fraudulent review system that receives product information including reviews, ratings, information related to software applications, and content.); 
processing, by the device, the review information to determine additional review information associated with the review information (Fig 4 and paragraphs [24-34]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, timestamps of user submissions, rate of submissions as a ratio for downloaded products) to determine if the reviews are fraudulent.), 
the additional review information including: an authenticity indicator (Fig 4 and paragraphs [20-26]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, timestamps of user submissions, rate of submissions as a ratio for downloaded products) to determine if the reviews are fraudulent/suspicious and generate a score based on the comment/review (interpreted as authenticity indicator).), 
a review history associated with a profile related to the review information (Fig 4 and paragraphs [20-23]; Mote discloses that the submission analyzer uses current and past user submissions to analyze within the fraudulent detector. Mote further provides that the analyzer includes user information such as age of account with regards to the submission information.), and 
identifying, by the device, using a machine learning model, and based on the review information and the additional review information, a particular review related to the review information (Paragraphs [24-27 and 31-36]; Mote discloses that the submission analyzer provides thresholds, scores, and machine learning algorithms to determine and detect fraudulent submissions based on the review and user profile information.), 
wherein identifying the particular review comprises: providing, as input to the machine learning model, the additional review information, receiving, as output from the machine learning model, a relevance score indicating a respective measure of importance that is based on the additional review information (Paragraphs [26-35]; Mote discloses machine learning algorithms trained to detect spam and fraudulent submissions and using the submission/profile information to determine a suspicion score based on the different information within the analyzer.), and 
identifying the particular review based on the relevance score; and sending, by the device and based on the particular review, an electronic message to one or more personnel associated with the product or the service (Paragraphs [31-36]; Mote discloses that the submission analyzer provides a suspicion score that includes level of suspicion based on threshold, scores, and other information from the submission analyzer. Mote further provides that the detected scores/conclusions regarding fraudulent reviews are manually reviewed by a person to impose penalties.).  
Mote discloses the above-enclosed limitations regarding a submission’s analyzer for a product review to determine fraudulent behavior using submission and profile information, however, Mote does not specifically disclose that the additional information provides a measure of influence associated with the profile;
Dillard teaches a measure of influence associated with the profile (C6:50 to C7:33 and C10:12-38; Dillard teaches a similar product review system that specifically provides review information including a helpfulness rating given the review (interpreted as measure of influence based on originally filed specification [24]).); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the review submission analyzer that is based on profile and submission information of Mote the ability to have a measure of influence as taught by Dillard since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the measure of influence improves the quality of selected sentences from customer reviews (Dillard C10:27-38).
Regarding claim 2, the combination teaches the above-enclosed limitations of the method of claim 1, 
Mote further discloses wherein obtaining the review information comprises: obtaining, from one or more sources, information associated with a plurality of reviews that are related to the product or the service, wherein the information associated with the plurality or reviews includes the review information (Paragraphs [18-20]; Mote discloses that the submission analyzer receives ratings, reviews, and other user submissions within the application store.); and 
selecting, based on content associated with the review information, the review information (Paragraphs [18-22]; Mote discloses that the submission analyzer receives the submissions including the core of the submission (rating, comment), and other aspects of the user’s comment/review and profile (related information).).  
Regarding claim 3, the combination teaches the above-enclosed limitations of the method of claim 1; 
Dillard teaches further comprising: pre-processing historical reviews to generate a minimum feature set that corresponds to the additional review information (C12:54 to C14:34; Dillard teaches a similar customer review extraction system that specifically provides training a machine learning classifier based on recent reviews and including minimum feature elements and specific description regarding pre-processing the classifier using sentences (interpreted as reviews) within the customer rating.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product review analyzer of Mote the ability to have a pre-processed minimum feature as taught by Dillard since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the minimum feature and other pre-processing improves the accuracy of the classification process (Dillard [C14:12-33]).
Regarding claim 4, the combination teaches the above-enclosed limitations of the method of claim 1;
Dillard further teaches wherein processing the review information to determine the additional review information comprises: determining, based on using a sentiment analysis technique, information associated with a sentiment related to the review information (C12:54 to C14:34; Dillard teaches sentiment analysis to provide the sentiment score for the reviews including positive, negative, neutral, or no sentiment.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product review analyzer of Mote the ability to have a sentiment analysis classification aspect as taught by Dillard since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the sentiment analysis and other pre-processing classifier techniques improves the accuracy of the classification process (Dillard [C14:12-33]).
Regarding claim 5, the combination teaches the above-enclosed limitations of the method of claim 1;
Mote further discloses wherein processing the review information to determine the additional review information comprises: determining, based on a history of reviews associated with a user profile related to the review information, authenticity related to the review information (Paragraphs [21-26 and 31-32]; Mote discloses that the fraudulent review system utilizes history of reviews (high rate of submissions) to determine whether user ratings are fraudulent (interpreted as authentic).).  
Regarding claim 6, the combination teaches the above-enclosed limitations of the method of claim 1; 
Dillard further teaches further comprising: determining, based on a history of reviews associated with the profile, the measure of influence associated with the profile (C6:50 to C7:33 and C10:12-38; Dillard teaches a similar product review system that specifically provides review information including a helpfulness rating given the review (interpreted as measure of influence based on originally filed specification [24]).).  
Regarding claim 8, Mote discloses a device, comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to (Fig 1, 5, and paragraphs [42-46]; Mote discloses the memory, processor, and other computer elements to implement the comment and user review system.): 
obtain review information associated with a product or a service from one or more sources (Fig 4 and paragraphs [12-21]; Mote discloses a fraudulent review system that receives product information including reviews, ratings, information related to software applications, and content.); 
process the review information to determine additional review information associated with the review information (Fig 4 and paragraphs [24-34]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, timestamps of user submissions, rate of submissions as a ratio for downloaded products) to determine if the reviews are fraudulent.), 
the additional review information including: an authenticity indicator (Fig 4 and paragraphs [20-26]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, timestamps of user submissions, rate of submissions as a ratio for downloaded products) to determine if the reviews are fraudulent/suspicious and generate a score based on the comment/review (interpreted as authenticity indicator).), 
a review history associated with a profile related to the review information (Fig 4 and paragraphs [20-23]; Mote discloses that the submission analyzer uses current and past user submissions to analyze within the fraudulent detector. Mote further provides that the analyzer includes user information such as age of account with regards to the submission information.), and 
identify, using a machine learning model, and based on the review information and the additional review information, a particular review related to the review information (Paragraphs [24-27 and 31-36]; Mote discloses that the submission analyzer provides thresholds, scores, and machine learning algorithms to determine and detect fraudulent submissions based on the review and user profile information.), 
wherein the one or more processors, to identify the particular review, are configured to: provide, as input to the machine learning model, the additional review information, receive, as output from the machine learning model, a relevance score indicating a respective measure of importance that is based on the additional review information (Paragraphs [26-35]; Mote discloses machine learning algorithms trained to detect spam and fraudulent submissions and using the submission/profile information to determine a suspicion score based on the different information within the analyzer.), and 
identify the particular review based on the relevance score; and send, based on the particular review, an electronic message to one or more personnel associated with the product or the service (Paragraphs [31-36]; Mote discloses that the submission analyzer provides a suspicion score that includes level of suspicion based on threshold, scores, and other information from the submission analyzer. Mote further provides that the detected scores/conclusions regarding fraudulent reviews are manually reviewed by a person to impose penalties.).  
Mote discloses the above-enclosed limitations regarding a submission’s analyzer for a product review to determine fraudulent behavior using submission and profile information, however, Mote does not specifically disclose that the additional information provides a measure of influence associated with the profile;
Dillard teaches a measure of influence associated with the profile (C6:50 to C7:33 and C10:12-38; Dillard teaches a similar product review system that specifically provides review information including a helpfulness rating given the review (interpreted as measure of influence based on originally filed specification [24]).); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the review submission analyzer that is based on profile and submission information of Mote the ability to have a measure of influence as taught by Dillard since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the measure of influence improves the quality of selected sentences from customer reviews (Dillard C10:27-38).
Regarding claim 9, the combination teaches the above-enclosed limitations of the device of claim 8;
Mote further discloses wherein the one or more processors, to obtain the review information, are configured to: obtain, from one or more sources, information associated with a plurality of reviews that are related to the product or the service, wherein the information associated with the plurality or reviews includes the review information (Paragraphs [18-20]; Mote discloses that the submission analyzer receives ratings, reviews, and other user submissions within the application store.); and 
select, based on content associated with the review information, the review information (Paragraphs [18-22]; Mote discloses that the submission analyzer receives the submissions including the core of the submission (rating, comment), and other aspects of the user’s comment/review and profile (related information).).  
Regarding claim 10, the combination teaches the above-enclosed limitations of the device of claim 8;
Dillard further teaches wherein the one or more processors are further configured to: pre-process historical reviews to generate a minimum feature set that corresponds to the additional review information (C12:54 to C14:34; Dillard teaches a similar customer review extraction system that specifically provides training a machine learning classifier based on recent reviews and including minimum feature elements and specific description regarding pre-processing the classifier using sentences (interpreted as reviews) within the customer rating.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product review analyzer of Mote the ability to have a pre-processed minimum feature as taught by Dillard since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the minimum feature and other pre-processing improves the accuracy of the classification process (Dillard [C14:12-33]).  
Regarding claim 11, the combination teaches the above-enclosed limitations of the device of claim 8;
Dillard further teaches wherein the one or more processors, to process the review information to determine the additional review information, are configured to: determine, based on using a sentiment analysis technique, information associated with a sentiment related to the review information (C12:54 to C14:34; Dillard teaches sentiment analysis to provide the sentiment score for the reviews including positive, negative, neutral, or no sentiment.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product review analyzer of Mote the ability to have a sentiment analysis classification aspect as taught by Dillard since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the sentiment analysis and other pre-processing classifier techniques improves the accuracy of the classification process (Dillard [C14:12-33]).  
Regarding claim 12, the combination teaches the above-enclosed limitations of the device of claim 8;
Mote further discloses wherein the one or more processors, to process the review information to determine the additional review information, are configured to: determine, based on a history of reviews associated with a user profile related to the review information, authenticity related to the review information (Paragraphs [21-26 and 31-32]; Mote discloses that the fraudulent review system utilizes history of reviews (high rate of submissions) to determine whether user ratings are fraudulent (interpreted as authentic).).  
Regarding claim 13, the combination teaches the above-enclosed limitations of the device of claim 8;
Dillard further wherein the one or more processors are further configured to: determine, based on a history of reviews associated with the profile, the measure of influence associated with the profile (C6:50 to C7:33 and C10:12-38; Dillard teaches a similar product review system that specifically provides review information including a helpfulness rating given the review (interpreted as measure of influence based on originally filed specification [24]).).  
Regarding claim 15, Mote discloses a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to (Fig 1, 5, and paragraphs [42-46]; Mote discloses the memory, processor, and other computer elements to implement the comment and user review system.): 
obtain review information associated with a product or a service from one or more sources (Fig 4 and paragraphs [12-21]; Mote discloses a fraudulent review system that receives product information including reviews, ratings, information related to software applications, and content.); 
process the review information to determine additional review information associated with the review information (Fig 4 and paragraphs [24-34]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, timestamps of user submissions, rate of submissions as a ratio for downloaded products) to determine if the reviews are fraudulent.), 
the additional review information including: an authenticity indicator (Fig 4 and paragraphs [20-26]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, timestamps of user submissions, rate of submissions as a ratio for downloaded products) to determine if the reviews are fraudulent/suspicious and generate a score based on the comment/review (interpreted as authenticity indicator).), 
a review history associated with a profile related to the review information (Fig 4 and paragraphs [20-23]; Mote discloses that the submission analyzer uses current and past user submissions to analyze within the fraudulent detector. Mote further provides that the analyzer includes user information such as age of account with regards to the submission information.), and 
identify, using a machine learning model, and based on the review information and the additional review information, a particular review related to the review information (Paragraphs [24-27 and 31-36]; Mote discloses that the submission analyzer provides thresholds, scores, and machine learning algorithms to determine and detect fraudulent submissions based on the review and user profile information.), 
wherein the one or more instructions, that cause the device to identify the particular review, cause the device to: provide, as input to the machine learning model, the additional review information, receive, as output from the machine learning model, a relevance score indicating a respective measure of importance that is based on the additional review information (Paragraphs [26-35]; Mote discloses machine learning algorithms trained to detect spam and fraudulent submissions and using the submission/profile information to determine a suspicion score based on the different information within the analyzer.), and 
identify the particular review based on the relevance score; and send, based on the particular review, an electronic message to one or more personnel associated with the product or the service (Paragraphs [31-36]; Mote discloses that the submission analyzer provides a suspicion score that includes level of suspicion based on threshold, scores, and other information from the submission analyzer. Mote further provides that the detected scores/conclusions regarding fraudulent reviews are manually reviewed by a person to impose penalties.).  
Mote discloses the above-enclosed limitations regarding a submission’s analyzer for a product review to determine fraudulent behavior using submission and profile information, however, Mote does not specifically disclose that the additional information provides a measure of influence associated with the profile;
Dillard teaches a measure of influence associated with the profile (C6:50 to C7:33 and C10:12-38; Dillard teaches a similar product review system that specifically provides review information including a helpfulness rating given the review (interpreted as measure of influence based on originally filed specification [24]).); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the review submission analyzer that is based on profile and submission information of Mote the ability to have a measure of influence as taught by Dillard since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the measure of influence improves the quality of selected sentences from customer reviews (Dillard C10:27-38).
Regarding claim 16, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 15;
Mote further discloses wherein the one or more instructions, that cause the device to obtain the review information, cause the device to: obtain, from one or more sources, information associated with a plurality of reviews that are related to the product or the service, wherein the information associated with the plurality or reviews includes the review information (Paragraphs [18-20]; Mote discloses that the submission analyzer receives ratings, reviews, and other user submissions within the application store.); and 
select, based on content associated with the review information, the review information (Paragraphs [18-22]; Mote discloses that the submission analyzer receives the submissions including the core of the submission (rating, comment), and other aspects of the user’s comment/review and profile (related information).).  
Regarding claim 17, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 15, 
Dillard further teaches wherein the one or more instructions further cause the device to: pre-process historical reviews to generate a minimum feature set that corresponds to the additional review information (C12:54 to C14:34; Dillard teaches a similar customer review extraction system that specifically provides training a machine learning classifier based on recent reviews and including minimum feature elements and specific description regarding pre-processing the classifier using sentences (interpreted as reviews) within the customer rating.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product review analyzer of Mote the ability to have a pre-processed minimum feature as taught by Dillard since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the minimum feature and other pre-processing improves the accuracy of the classification process (Dillard [C14:12-33]).  
Regarding claim 18, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 15;
Dillard further teaches wherein the one or more instructions, that cause the device to process the review information to determine the additional review information, cause the device to: determine, based on using a sentiment analysis technique, information associated with a sentiment related to the review information (C12:54 to C14:34; Dillard teaches sentiment analysis to provide the sentiment score for the reviews including positive, negative, neutral, or no sentiment.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product review analyzer of Mote the ability to have a sentiment analysis classification aspect as taught by Dillard since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the sentiment analysis and other pre-processing classifier techniques improves the accuracy of the classification process (Dillard [C14:12-33]).  
Regarding claim 19, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 15;
Mote further discloses wherein the one or more instructions, that cause the device to process the review information to determine the additional review information, cause the device to: determine, based on a history of reviews associated with a user profile related to the review information, authenticity related to the review information (Paragraphs [21-26 and 31-32]; Mote discloses that the fraudulent review system utilizes history of reviews (high rate of submissions) to determine whether user ratings are fraudulent (interpreted as authentic).).  
Regarding claim 20, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 15;
Dillard further teaches wherein the one or more instructions further cause the device to: determine, based on a history of reviews associated with the profile, the measure of influence associated with the profile (C6:50 to C7:33 and C10:12-38; Dillard teaches a similar product review system that specifically provides review information including a helpfulness rating given the review (interpreted as measure of influence based on originally filed specification [24]).).
Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mote et al [2014/0230053], hereafter Mote, in view of Dillard et al [9,672,555], hereafter Dillard, further in view of Jain et al [2015/0287100], hereafter Jain.
Regarding claim 7, the combination teaches the above-enclosed limitations of the method of claim 1, however the combination does not specifically teach generating a suggested response and sending the suggested response; 
Jain teaches further comprising: processing the particular review to determine a comment associated with the product or the service; generating, based on the comment, a suggested response to the particular review; and sending, via an application programming interface (API) associated with a source related to the particular review, the suggested response (Fig 12 and paragraphs [144-148]; Jain teaches a similar customer comment system that provides an API dashboard (Jain fig 2 and paragraphs [77-79] which includes a suggested response based on a customer’s review. This is specifically shown with both the positive and negative review having suggested responses and the system providing opportunities for customer engagement based on a reviewer to receive a coupon or other response.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer review monitoring system of the combination the ability to have suggested responses to positive/negative reviews as taught by Jain since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the suggested response provides better customer engagement and provide customer service based on review sentiment.
Regarding claim 14, the combination teaches the above-enclosed limitations of the device of claim 8, however, the combination does not specifically teach the suggested response for the particular review; 
Jain teaches wherein the one or more processors are further configured to: process the particular review to determine a comment associated with the product or the service; generate, based on the comment, a suggested response to the particular review; and send, via an application programming interface (API) associated with a source related to the particular review, the suggested response (Fig 12 and paragraphs [144-148]; Jain teaches a similar customer comment system that provides an API dashboard (Jain fig 2 and paragraphs [77-79] which includes a suggested response based on a customer’s review. This is specifically shown with both the positive and negative review having suggested responses and the system providing opportunities for customer engagement based on a reviewer to receive a coupon or other response.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer review monitoring system of the combination the ability to have suggested responses to positive/negative reviews as taught by Jain since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the suggested response provides better customer engagement and provide customer service based on review sentiment.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ruhl et al [2006/0129446] (aggregated product reviews that are identified and selected for processing based on review content phrases);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689